         Case 1:16-cv-04170-LGS Document 287 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


REBECCA M. McCUTCHEON, et al.,

                                           Plaintiffs,
                                                                   No. 16-cv-4170 (LGS)
                      -against-

COLGATE-PALMOLIVE CO., et al.,

                                         Defendants.



                                     NOTICE OF APPEAL

               Notice is hereby given that Colgate-Palmolive Company, the Colgate-Palmolive

Company Employee’s Retirement Income Plan, the Employee Relations Committee of Colgate-

Palmolive Company, Laura Flavin and Daniel Marsili, defendants in the above named case,

hereby appeal to the United States Court of Appeals for the Second Circuit from the final

judgment entered in this action on the 24th day of August, 2020 (ECF No. 284), and from all

associated orders and opinions, including without limitation the Opinion and Order denying

Defendants’ motion to dismiss, entered on February 24, 2017 (ECF No. 35); Opinion and Order

granting Plaintiffs’ motion for class certification, entered on July 27, 2017 (ECF No. 75);

Opinion and Order on Defendants’ motion for summary judgment, entered on July 10, 2020

(ECF No. 265) and Order rejecting Defendants’ reformation defense entered on July 29, 2020

(ECF No. 274).



Dated: September 21, 2020
       New York, New York
Case 1:16-cv-04170-LGS Document 287 Filed 09/21/20 Page 2 of 2




                            CRAVATH, SWAINE & MOORE LLP,



                               by


                                              /s/Evan R. Chesler
                                                 Evan R. Chesler
                                                Darin P. McAtee
                                               Lauren R. Kennedy
                                              Members of the Firm

                               Worldwide Plaza
                                 825 Eighth Avenue
                                     New York, NY 10019
                                        (212) 474-1000
                                        echesler@cravath.com
                                        dmcatee@cravath.com
                                        lkennedy@cravath.com


                              Robert S. Newman (pro hac vice)
                              COVINGTON & BURLING LLP
                                 850 Tenth Street, N.W.
                                     Suite 482n
                                         Washington, DC 20001
                                            (202) 662-5125

                              Brandon J. Brigham
                              Jeremy Paul Blumenfeld
                              Melissa D. Hill
                              MORGAN, LEWIS & BOCKIUS LLP
                                  1701 Market Street
                                     Philadelphia, PA 19103
                                         (215) 963-4780


                              Attorneys for Defendants Colgate-Palmolive Co.,
                              Colgate-Palmolive Co. Employee’s Ret. Income
                              Plan, Employee Relations Committee of Colgate-
                              Palmolive Co., Laura Flavin and Daniel Marsili




                              2
